Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/21/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the plate members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. In the instant case, claim 3 from which claim 14 depends only defines a single plate member, bonded to one side of the core member. For purposes of examination, this claim will be treated as though claim 3 recites ‘one or more plate members’.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusu et al. (US 2014/0302276).
Regarding claims 1-7 and 13-14, Kusu teaches a plastic laminated structure comprising a fiber sheet (“plate member”) on either or both sides (Kusu  para 19-20; fig 2C, item 7) of a fiber-reinforced thermoplastic core shaped into a trapezoidal wave (Kusu para 17, 30; fig 2C, item 1)
Kusu is silent with respect to the ‘plate member’ being fiber-reinforced thermoplastic, and thus is silent with respect to the part or entire area of a main surface of the plate member includes rougher and smoother surfaces, via asperities present on both surfaces, where the smoother surface has a greater difference between asperities, and to the rough surface being formed by the reinforcing fibers embedded in the thermoplastic.
Kusu and Kaufmann are related in the field of sandwich laminates with less dense cores and fiber facesheets. Kaufmann teaches impregnating (embedding) fiber facesheets with 30-65 wt% thermoplastic resin, as this increases the peel strength between the facing and core (Kaufmann col 1, ln 42-49). Further, the partially-impregnated fiber would provide the claimed structure of asperities on both the smoother and rougher portions of the surface via protruding from the thermoplastic resin, as claimed. Additionally, it is noted that ‘asperities’ and ‘rough surface’ appear to be synonymous in Applicant’s specification. It would be obvious to one of ordinary skill in the art to modify the fiber layer (“plate member”) of Kusu to have 30-65 wt% thermoplastic resin as taught by Kaufmann because this would provide the benefit of better adhesion between the layers. 
Finally, Kusu teaches that there may be a low melting temperature adhesive between the core and the fiber layer which melts to bond the layers or the adhesive may be left out and the layers heated to melting point and pressed together (Kusu para 25-26); similarly Kaufmann teaches heating to meltbond the core to the fiber-reinforced thermoplastic layer (Kaufmann col 1, ln 27-35). As these are the same materials and the same methods of bonding as Applicant utilizes, e.g. at Applicant as-published specification para 15, it would be expected to also result in the claimed ‘smoother’ and ‘rougher’ regions arranged in stripes. That is, pressure may be applied to such that bonding locations can be selected to cause meltbonding, and thus have In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 9,  Kusu in view of Kaufmann teaches the plastic laminated structure as above for claim 1. Kusu further teaches that the core may have a thickness of 3-30 mm (Kusu para 31 and the face layer(s) may have a thickness of up to 3 mm (Kusu para 39). Therefore the total thickness of the plastic laminated structure overlaps with the claimed range of ‘not smaller’ than 0.8 mm. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claims 10-12, Kusu in view of Kaufmann teaches the plastic laminated structure as above for claim 3. Kusu further teaches that there may be an adhesive layer (surface treatment layer/coating/primer) on the upper/outer surface of the fiber reinforced plate member (Kusu para 25) which then has an additional thermoplastic sheet (finishing coat) laminated on top of the adhesive (Kusu para 25) to provide surface smoothness (Kusu para 19).
Regarding claim 15, Kusu in view of Kaufmann teaches the plastic laminated structure as above for claim 3. Kusu further teaches that the reinforcing fibers may be carbon fibers (Kusu para 33).
Regarding claim 16, Kusu in view of Kaufmann teaches the plastic laminated structure as above for claim 3. Kusu further teaches that the thermoplastic may be any of polyamides, polycarbonates, acrylics, PET, PP, and/or PVC (Kusu para 39)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kusu in view of Kaufmann as applied to claim 3 above, and further in view of Van Berlo (WO 2016/039634).
Regarding claim 7, Kusu in view of Kaufmann teaches the plastic laminated structure as above for claim 3. Kusu teaches a trapezoidal wave shaped core with alternating slanting and bonding portions at a given regular pattern (predetermined pitch), thus yielding the claimed parallel grooves (Kusu fig 2C).
Kusu in view of Kaufmann is silent with respect to the bonding portions having a width not smaller than 20% and not greater than 100% the thickness of the laminate.
Kusu in view of Kaufmann and Van Berlo are related in the field of corrugated laminates that are flexible and strong. Van Berlo teaches having the crease tips (“bond points”) be 3 mm wide for good contact between layers (Van Berlo page 12). It would be obvious to one of ordinary skill in the art to modify the width of the bond points of Kusu in view of Kaufmann to be about 3 mm for good contact between layers. Further, this meets the thickness relationship where the width of the bond point is 20-100% the thickness of the laminate, as discussed above for claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA B FIGG/Examiner, Art Unit 1781                                                                                                                                                                                                        6/19/21